November 3, 2011 VIA EDGAR Terence O’Brien, Accounting Branch Chief Securities and Exchange Commission Division of Corporate Finance Washington, D.C. 20549 Re:Heartland, Inc. Form 10-K for the fiscal year ended December 31, 2010 Filed March 30, 2011 File No. 0-27045 Dear Mr. O’Brien: We are in receipt of your letter dated October 6, 2011.Below please find our responses to your letter.We have filed the Form 10-K/A with the Securities and Exchange Commission. Form 10-K for the fiscal year ended December 31, 2010 Exhibits 31.1 and 31.2 1. Paragraph 1 does not reference Amendment No. 1 to your annual report on Form 10-K.Please file an amendment to the annual report to include certifications that refer to the correct amendment.Further, please ensure that the Form 10-Q amendments for the quarters ended March 31, 2011, and June 30, 2011, reference the applicable amendment. Response We have revised our annual report on Form 10-K to include certifications that refer to Amendment No. 1 to the Form 10-K.We acknowledge that we will make the appropriate revisions to the 10-Q’s for March 31 and June 30. Exhibits 32.1 and 32.2 2. Paragraph 1 does not reference Amendment No. 1 to your annual report on Form 10-K.Please file an amendment to the annual report to include certifications that refer to the correct amendment.Further, please ensure that the Form 10-Q amendments for the quarters ended March 31, 2011 and June 30, 2011, reference the applicable amendment. Response We have revised our annual report on Form 10-K to include certifications that refer to Amendment No. 1 to the Form 10-K.We acknowledge that we will make the appropriate revisions to the 10-Q’s for March 31 and June 30. Respectfully, /s/Mitchell L. Cox Mitchell L. Cox, CPA Chief Financial Officer 2
